Judgment reversed and new trial granted, costs to abide the event, unless within ten days plaintiff stipulate to reduce the amount of the recovery by the sum of $130, With interest from June 7, 1909, to the date of the entry of the judgment, in which case the judgment appealed from is affirmed, without costs. This reduction is made upon the ground that the order to change the sewer pipes in the cellar was made by the architect and not' by the defendants, and that as to this item there is no evidence of any waiver by defendants of the provision in the contract respecting written orders for extra work. Jenks, P. J., Burr, Thomas, Carr and Woodward, JJ., concurred.